Citation Nr: 1107690	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected lumbar degenerative changes with low back 
strain prior to April 8, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected lumbar degenerative changes with low back 
strain from April 8, 2007.

3.  Entitlement to an initial disability rating in excess of 30 
percent for the service-connected major depression.

4.  Entitlement to a disability rating in excess of 10 percent 
for right knee retropatellar arthrosis.

5.  Entitlement to service connection for left knee 
osteoarthrosis, to include as secondary to the service-connected 
right knee retropatellar arthrosis.

6.  Entitlement to service connection for rheumatoid arthritis, 
to include as secondary to the service-connected disabilities of 
lumbar degenerative changes with low back strain, right ankle 
arthrosis and right knee retropatellar arthrosis. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey 
that continued a current 10 percent rating for the service-
connected lumbosacral spine disability.

During the course of the appeal the RO issued a rating decision 
in May 2007 that granted a rating of 20 percent for the service-
connected lumbosacral spine disability effective from April 8, 
2007.

In May 2009 the Board issued a decision that inter alia denied 
increased rating for the lumbosacral spine disability.  The 
Veteran thereupon appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In February 
2010 the Court issued an Order granting a Joint Motion of the 
Parties to vacate so much of the Board's decision as pertained to 
the evaluation of the lumbosacral spine disability before and 
after April 8, 2007.

The Joint Motion, as incorporated by the Court's Order, also 
found the Veteran had submitted a timely Notice of Disagreement 
in regard to a March 2005 RO rating decision that granted service 
connection for major depression.  The Joint Motion stated the 
issue should be remanded back to the Originating Agency for 
preparation of a Statement of the Case (SOC), citing Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Finally, the file contains a recent letter from the Veteran dated 
in December 2010 that appears to be an NOD regarding certain 
issues denied in an RO rating decision issued in September 2010; 
specifically, entitlement to a disability rating in excess of 10 
percent for right knee retropatellar arthrosis and entitlement to 
service connection for left knee osteoarthrosis and rheumatoid 
arthritis.  There is no indication the RO has issued an SOC on 
these issues, so remand to the Originating Agency is required.  
Manlincon, supra.

The issues of initial evaluation of major depression, evaluation 
of right knee retropatellar arthrosis, and service connection for 
left knee arthrosis and rheumatoid arthritis are accordingly 
addressed in the Remand that follows the Order section of the 
Decision below.


FINDINGS OF FACT

1.  Prior to April 8, 2007 the Veteran's lumbosacral spine 
disability was manifested by forward flexion better than 60 
degrees, combined range of motion better than 120 degrees and no 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

2.  From April 8, 2007 the Veteran's lumbosacral spine disability 
has been manifested by flexion better than 30 degrees and no 
ankylosis of the entire thoracolumbar spine.  

3.  Before and after April 8, 2007 there were no episodes of 
incapacitating episodes caused by intervertebral disc syndrome 
and no diagnosed neurological disorders warranting separate 
compensation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar 
degenerative changes with low back strain prior to April 8, 2007 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003-5237, 5243 (2010). 

2.  The criteria for a rating in excess of 20 percent for lumbar 
degenerative changes with low back strain from April 8, 2007 are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003-5237, 5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased disability rating for the service-
connected lumbosacral spine disability.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the RO provided the Veteran with all required 
notice by a letter mailed in June 2004.  The Veteran had ample 
opportunity to respond prior to issuance of the March 2005 rating 
decision on appeal.

The record also reflects that service treatment records (STRs) 
and all available post-service medical evidence identified by the 
Veteran have been obtained.  Neither the Veteran nor her 
representative has identified any outstanding evidence that could 
be obtained to substantiate the claims herein decided; the Board 
is also unaware of any such evidence.  

The Veteran was provided appropriate VA medical examination.  She 
was scheduled for a hearing before the Board at the RO at her 
request, but she failed without good cause to appear at the 
hearing and has not requested that the hearing be rescheduled; 
her request for hearing is accordingly deemed to be withdrawn.  
38 C.F.R. § 20.704(d).
  
Finally, the most recent Joint Motion for Partial Remand, as 
incorporated by the Court's Order, expressed no issues regarding 
duties to notice and assist.  The Board is confident that if any 
additional VCAA defects existed in its May 2009 decision such 
defects would have been brought to the Court's attention in the 
interest of judicial economy.

Accordingly, the Board will address the merits of the Veteran's 
claim for increased rating for the service-connected lumbosacral 
spine disability before and after April 8, 2007.

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

A rating increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

Lumbosacral spine disorders are evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 
through 5242.  Intervertebral disc syndrome (IVDS) is evaluated 
under the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A rating of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes of 
evaluation under DC 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to IVDS that require bed 
rest as prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic criteria, 
which provide the following.  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities on appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings pertaining 
to the disabilities. 

The Veteran's instant request for increased rating was received 
by the RO in May 2004.  The Board has considered relevant 
evidence of symptoms since May 2003, one year prior to receipt of 
the claim.  38 C.F.R. § 3.400(o)(2). 

Evaluation prior to April 8, 2007

A VA orthopedic clinic note dated in April 2004 shows complaint 
of low back pain radiating to the legs; electromyography (EMG) 
studies had been consistent with radiculopathy but magnetic 
resonance imaging showed only local degenerative changes.  The 
clinical impression was low back pain with mild radiculopathy.

The Veteran was examined by a VA physician in July 2004.  The 
Veteran reported constant low back pain but denied flare-ups and 
denied associated symptoms except for weakness in the lower 
extremities.  She denied arthrosis and reported she was 
independent in eating, grooming, bathing, toileting, and 
dressing.

On examination the Veteran's range of motion for forward flexion 
was to 80 degrees.  Left lateral flexion was not recorded, but 
even without a reading for left lateral flexion the combined 
range of motion was 192 degrees.  She reported pain at the end of 
all movements, and after five repeated movements she had 
increased pain by 30 percent.  There was no increase in weakness 
or fatigue but there was mildly decreased endurance. There was 
objective painful motion, mild spasm, and tenderness; however, 
there was no weakness, fixed deformity, or scoliosis.  X-ray 
studies of the lumbar spine revealed degenerative changes at L5-
S1.  The VA examiner diagnosed multilevel degenerative arthritis 
of the thoracic spine and chronic mechanical low back syndrome 
mechanical with degenerative changes at L5-S1.

The Veteran presented to the VA pain clinic in November 2004 
complaining of low back pain and right knee pain.  Pain was 
increased by walking, standing or sitting too long.  She stated 
low back pain radiated to both feet, right more than left, and 
characterized the pain as a dull, heavy pain usually 7/10 in 
severity and relieved somewhat by medication.  The clinical 
finding was obese patient with reduced lordosis of the back and 
some reduction of pain with extension (stretching); straight leg 
raising (SLR) caused more knee pain than back pain.  The clinical 
impression was low back pain because of degenerative disc disease 
(DDD) with arthritis of the knee.

VA magnetic resonance imaging (MRI) of the lumbar spine in 
September 2005 showed facet joint hypertrophy throughout the 
lumbar spine but no significant spinal stenosis.

A VA ambulatory care clinic note dated in November 2005 showed an 
impression of disc bulge at L3-4 and L5-S1 and degenerative 
arthritis of the lumbar spine.  

On review of the evidence above, the Board finds the criteria for 
a rating in excess of 10 percent for the Veteran's lumbosacral 
spine disability prior to April 2007 are not met.  The Veteran's 
forward flexion of 85 degrees, while painful, does not 
approximate the 60 degrees required for the 20 percent rating.  
Similarly, her combined range of motion of 192 degrees (which is 
probably artificially low, since it omits left lateral flexion 
unreported on examination) is squarely within the criteria for 
the currently assigned 10 percent rating.

The Joint Remand stated the Board must discuss whether the 
examiner's comment in July 2004 stating the Veteran had "mild 
increased lack of endurance" and pain increase by 30 percent on 
repetitive testing showed entitlement to a rating in excess of 10 
percent.  While the examiner's finding shows increased limitation 
of function to some degree with repetitive use, the examination 
report shows that even after repetitive use the disability more 
closely approximated the criteria for the currently-assigned 10 
percent rating.  Accordingly, consideration of the DeLuca factors 
does not show entitlement to a higher rating.

The Board notes that painful motion of a major joint or groups 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and entitled 
to a minimum 10 percent rating, per joint, combined under DC 
5003, even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In this case the Veteran 
currently as a 10 percent evaluation based on limitation of 
motion, so Lichtenfels is satisfied.

Alternatively to limitation of motion, the rating criteria permit 
a 20 percent rating when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such 
symptoms are not shown in this case.

The Veteran has not asserted, and the evidence does not show, 
that she had any incapacitating episodes of IVDS during the 
period under review that would result in alternative rating under 
DC 5243 higher than the currently-assigned 10 percent.  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence offered by the Veteran in the form of 
her correspondence to VA and her statements to various medical 
providers.

The Veteran has essentially reported pain as her primary limiting 
factor, and she is competent to report symptoms such as pain.  
However, the rating criteria for the disability under appeal are 
based on limitation of motion with and without pain, whether or 
not it radiates.  Therefore, although her reports of pain are 
credible and relevant, they do not show entitlement to a higher 
disability rating.

Similarly, there is no indication of a diagnosed neurological 
disorder, such as paralysis of the sciatic nerve, for which 
separate compensable rating can be assigned.     

In sum, the Board has found the criteria for a rating in excess 
of 10 percent prior to April 8, 2007 are not met.  Because there 
are not distinct periods during which the criteria for higher 
evaluation were met, "staged ratings" are not appropriate.  
Hart, 21 Vet. App. 505.


Evaluation from April 8, 2007

The Veteran was examined by a VA physician in April 2007.  The 
Veteran reported localized pain in the low back, which was 
constant at 9/10 severity and worse on the right side. She also 
complained of subjective weakness in the right lower extremity 
(RLE).  She denied incontinence of bowel and bladder but later 
endorsed occasional urinary incontinence.  In terms of functional 
history, the Veteran was currently employed fulltime and able to 
perform her job duties despite pain; she was independent in 
activities of daily living (ADLs).  She endorsed using a cane for 
ambulation but denied using a back brace; she did not report any 
additional limitation following repetitive use or during flare-
ups.  She did not report any incapacitating episodes during the 
previous 12 months.

Examination of the spine showed increased spinal lordosis and 
tenderness to palpation over the right lumbar paraspinals.  The 
range of motion for forward flexion was from 0 degrees to 60 
degrees associated with pain throughout the range of motion.  As 
before, left lateral bending was not recorded, but even without 
left lateral bending the combined range of motion was 170 degrees 
with pain at the extremes.  Following five repetitions, pain was 
slightly increased but range of motion remained the same, with no 
evidence of fatigue, weakness, or lack of endurance.  SLRs were 
negative bilaterally but Patrick's test was positive on the right 
side.  Neurological testing showed motor strength of 5-/5 in the 
RLE due to pain; otherwise motor strength was 5/5; sensation was 
grossly intact to light touch and reflexes were 1+ throughout.  
The examiner's diagnosis was chronic low back pain likely 
secondary to lumbar facet joint disease. 

The Veteran's most recent VA examination of the spine was 
performed in January 2010.  The examiner, a physician, reviewed 
the claims file.  The Veteran stated that since her last VA 
examination in 2007 her back pain had gotten slightly worse, 
without a precipitating event.  She characterized the pain as 
constant, 5/10 in severity and worse on the right side and 
associated with muscle spasms.  She denied radiating pain to the 
lower extremities and also denied weakness in the extremities.  
She reported pain was aggravated by prolonged standing or 
sitting.  She endorsed constant urinary incontinence but denied 
bowel incontinence.  The Veteran reported she continued to work 
full-time and to be independent in ADLs, although she took 15 
days off work during the past 12 months due to pain from the 
spine, knees and ankles.  She did not report any additional 
limitations following repetitive use or during flare-ups.

Examination of the spine revealed increased lordosis and mild 
tenderness to palpation over the right lumbar paraspinals.  
Forward flexion was to 85 degrees without pain; combined range of 
motion was to 260 degrees with pain.  Following three repetitions 
the pain and range of motion were the same, with no evidence of 
fatigue, weakness or lack of endurance.  SLR and Patrick tests 
were negative bilaterally.  Neurologic testing showed muscle 
strength 5/5 bilaterally and sensation grossly intact to light 
touch.  Deep tendon reflexes (DTRs) were 1+ at the knees and 
absent at the ankles.  X-ray of the lumbar spine showed no 
significant change since the previous examination in 2008, 
showing severe degenerative changes at L5-S1 and in the L4-5 and 
L5-S1 facet joints.  Gait was normal without deviation, with a 
straight cane.  The examiner's impression was lumbar facet joint 
disease.

On review of the evidence above, the Board finds the criteria for 
a rating in excess of 20 percent for the Veteran's lumbosacral 
spine disability from April 2007 are not met.  The Veteran's 
forward flexion of 60 degrees in April 2007, while painful, was 
squarely within the schedular criteria for the currently-assigned 
20 percent rating, while her combined range of motion of 170 
degrees was actually within the criteria for a 10 percent rating.  
There was no evidence in the April 2007 examination of 
forward flexion of the thoracolumbar spine 30 degrees or 
ankylosis of the entire thoracolumbar spine to any degree.

The Board notes at this point that the most recent VA examination 
in January 2010 shows none of the criteria for a rating in excess 
of 20 percent, and in fact shows a disability picture more 
closely approximating the criteria for a 10 percent rating.  
However, the question of evaluation less than 20 percent is not 
before the Board.

The Joint Remand stated the Board must discuss whether the 
examiner's finding in April 2007of pain through the range of 
motion showed entitlement to a rating higher than 20 percent.  
The Board acknowledges that DeLuca factors such as pain can show 
entitlement to a higher schedular rating, but the schedular 
rating criteria in this case clearly apply with or without pain.  
Even with pain, the Veteran's disability picture during the 
period under review more closely approximated the criteria for 
the currently-assigned 20 percent rating than the higher 40 
percent rating; as noted, none of the criteria for the 40 percent 
rating have been met.  

During the period after April 2007 there were no incapacitating 
episodes due to IVDS for which alternative rating can be 
considered, and there were no diagnosed neurological disorders to 
warrant separate compensation.

In sum, the Board has found the criteria for a rating in excess 
of 20 percent from April 8, 2007 are not met.  Because there are 
not distinct periods during which the criteria for higher 
evaluation were met, "staged ratings" are not appropriate.  
Hart, 21 Vet. App. 505.
  
Extraschedular evaluation

The Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the service-connected 
disabilities are contemplated by the schedular criteria.  The 
Board has therefore determined that referral of this case for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) is not 
in order.

The Court recently held that a request for a total disability 
rating for individual unemployability due to service-connected 
disability (TDIU), whether expressly raised by a claimant or 
reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities and is part of 
a claim for increased compensation if there is cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).  In this case the Veteran has not asserted 
unemployability, and in fact her most recent VA examination 
showed her to be presently gainfully employed.  A claim for TDIU 
is accordingly not raised on the record.


ORDER

Rating in excess of 10 percent for lumbar degenerative changes 
with low back strain prior to April 8, 2007 is denied.

Rating in excess of 20 percent for lumbar degenerative changes 
with low back strain from April 8, 2007 is denied.


REMAND

The Joint Motion of the Parties, as incorporated by the Court's 
Order, found the Veteran's three-page letter dated in September 
2005 should be accepted as an NOD of the RO's March 2005 rating 
decision that granted service connection for major depression and 
assigned a 30 percent initial disability rating.

The Board is bound by the findings contained in the joint motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case; the 
Board is therefore not free to do anything contrary to the 
Court's prior action with respect to the same claim).  
Accordingly, the Board is obliged to remand the issue back to the 
Originating Agency for preparation of an SOC on this issue.  
Manlincon, 12. Vet. App. 238, 240-41.

As noted in the Introduction, the Veteran recently submitted a 
letter that appears to be a timely NOD in regard to increased 
evaluation for right knee retropatellar arthrosis and entitlement 
to service connection for left knee osteoarthrosis and rheumatoid 
arthritis, all of which were denied in an RO rating decision 
issued in September 2010.  These issues are similarly remanded to 
the Originating Agency for an SOC.  Manlincon, id. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C., for the following action:

1.  The RO or the AMC should issue to the 
Veteran and her representative an SOC on 
the issues of entitlement to an initial 
rating in excess of 30 percent for major 
depression, entitlement to a rating in 
excess of 10 percent for right knee 
retropatellar arthrosis, entitlement to 
service connection for left knee 
osteoarthrosis and entitlement to service 
connection for rheumatoid arthritis.  They 
should be informed of the requirements to 
perfect an appeal with respect to each of 
those issues.  

If the Veteran perfects an appeal with 
respect to any of those issues, the RO or 
the AMC should ensure that any indicated 
development is completed before such issues 
are certified for appellate consideration.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  If the Veteran submits a timely 
substantive appeal on any of the remanded 
issues, the RO should perform any 
appropriate developmental and adjudicative 
actions before returning those issues to 
the Board for appellate review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until she is otherwise 
notified but she has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


